ORDER DISMISSING APPEAL
MAYLINN SMITH, Chief Justice.
¶ 1 On August 12, 2016 this Court issued an order requesting a status update regarding the above entitled matter. The parties were given thirty (30) days to provide the appellate court with information regarding whether there were any actionable matters remaining for the appellate court to resolve. This Court received a status update from Appellee’s attorney, Mary Zemyan, on September 13, 2016. The report indicated there was nothing remaining for the appellate court to address and that this matter should be dismissed with prejudice. As of this date nothing has been received from the Appellant in this matter.
¶2 Based on Appellee’s response, the Appellate Court hereby ORDERS that the above-entitled matter be dismissed with prejudice. This Court will no longer have jurisdiction in this matter and this issues raised in this appeal cannot be brought before this Court at any time in the future.
SO ORDER.